Case 3:20-cv-01427 Document 1 Filed 08/19/20 Page 1 of 5
Case 3:20-cv-01427 Document 1 Filed 08/19/20 Page 2 of 5
Case 3:20-cv-01427 Document 1 Filed 08/19/20 Page 3 of 5
Case 3:20-cv-01427 Document 1 Filed 08/19/20 Page 4 of 5
Case 3:20-cv-01427 Document 1 Filed 08/19/20 Page 5 of 5
Case 3:20-cv-01427 Document 1-1 Filed 08/19/20 Page 1 of 8
Case 3:20-cv-01427 Document 1-1 Filed 08/19/20 Page 2 of 8
Case 3:20-cv-01427 Document 1-1 Filed 08/19/20 Page 3 of 8
Case 3:20-cv-01427 Document 1-1 Filed 08/19/20 Page 4 of 8
Case 3:20-cv-01427 Document 1-1 Filed 08/19/20 Page 5 of 8
Case 3:20-cv-01427 Document 1-1 Filed 08/19/20 Page 6 of 8
Case 3:20-cv-01427 Document 1-1 Filed 08/19/20 Page 7 of 8
Case 3:20-cv-01427 Document 1-1 Filed 08/19/20 Page 8 of 8
Case 3:20-cv-01427 Document 1-2 Filed 08/19/20 Page 1 of 1
                 Case 3:20-cv-01427 Document 1-3 Filed 08/19/20 Page 1 of 1

     United States District Court for the District of Puerto Rico

                                      CATEGORY SHEET


1.      Title of Case (Name of first party on each side only)
         US v. One Beretta Nano Pistol, 9mm caliber, serial number NU043336, et al.



2.      Category in which case belongs: (See Local Rules)
                       X
                                                                        CIVIL FORFEITURE
                                         ORDINARY CIVIL CASE
                                         SOCIAL SECURITY
                                         BANK CASE
                                         INJUNCTION


3.      Title and number, if any, of related cases (See Local Rules)




4.      Has a prior action between the same parties and based on the same claim ever been filed in
        this Court?
                                          X
                    o YES                 o NO

5.      Is this case required to be heard and determined by a District Court of three judges pursuant to
        Rule 28 U.S.C. 2284?
                                             X
                    o YES                   o    NO

6.      Does this case question the constitutionality of a state statute (FRCP 24)?

                      o YES                   oX NO




(Please Print)                      03015
USDC ATTORNEY’S ID NO.
                                   LINET SUAREZ
ATTORNEY’S NAME:
                                    TORRE CHARDON, SUITE 1201, 350 CARLOS CHARDON AVE
MAILING ADDRESS:
                                   HATO REY PR                                        00918
                                                                      ZIP CODE
                                   787-766-5656
TELEPHONE NO.
